I”
               OFFICE      OF THE ATTORNEY      GENERAL     OF TEXAS
                                     AUSTIN
     GROVER SELLERS
     ATTORNEY GENERAL




       Eson. -0.   II. ekioppar4
       Comptroller    of Publio Acaount8
        bu6t in,   Ter85



        Deer Yr.    Shappordl




                                                ee tha alelaunt      her
                                                rix month8 ?rom      th4
                                               a5   ftd~ra t0 rile    the
                                              5onthsv   perloU   88 re-
                                     tor Fuel Lmv. He ha8 pr**antrd
                                      Comptroller    for psyment after
                                     tho dote OS dalivery,     8n6 the
                                     refusoa  to lsauc werreot In pey-
                                      thet pertlculu     raoson. The
                                     titicns the Lski,mlstuPv to eppro-
                                   or the paymnt     Of hla 0lrLRl. The
              Eglslaturr        dlCIkeRthe appropr:otion.*
                    The Comptroller hes authority         to iaeue e wsrrent to
        aoves this olslm provldlng   tha epsalfio         approprletlon m6.ds by
        thb Leglnleturs   ir valid.
                                                                                            720

Bon. Cko. B. Sheppard,                  page   2




             Tha Sirat ooneidaratlon    aa to the rsU&Ity    or SU&
 an appropriation    18 uhethm    it wee made to pay a Olala pro-
 vide& ior by or b44a upon l pra-erIetIne        law In la o o r da na a
 with the prorleions    ob Artlola   3, .Swtlon 41 of the Oonetltu-
 tlon of Tour uhloh provldaer
               *Tb* ta~l4letu*      . . . . ehall not @grmt . . .
          br appropriationor otharwlae lny mount of monoy
          out Of the TTaa4ury of t&o Ftate to any iadttlauai
          08 a olafs,  rul    or pretended,  rben tha eaw 4hall
          not bv4 been proridod Sor by pro-•xletlr~      law.*
               Thle pr0vlaloa  0t tha Oonetltutlon                        ha4 ba4a lator-
 protad     to t&4 lit4at th4t th4 *kgl4l4turr                       6eaxwt    4pprop~leto
 etatr     mo4a      to    my     inbi*idual            ualreeat  the 8~8     tina    tha
 appropxlat       I 04    14    ma64 thu*          ie    already in   for04   ralld
                                                                              ecma            law
 oonetltt&ing            the    olalm    the   lp p ~o p r       l~tfo  a to p8.y 4
                                                                   14 metim
 i4pl      4a     mid          0blisrtiorr     or Oh4 4tet0.*          Tb0 i4pi      0btf~ts0th
 horo'qrad  18 0180 d8tlnrd by the OObUt a 8 w8u a h la obU&atirpn
 88 woulb form bhe brai8 for a judgment 464inet the et&e       in 8
 oourt or eoeipeteat ~urledlatloa    in the l+ent It lh4ula par&t
 ;;e~lt$o be 8u.U.”     Fort Wrth Cavalry Club .w. Bh4ppw&
            2d 6601 Auetla Satlonal     Benk of Auatln v. FJhJhrpperd,
 71 i: .w: 26 2&2g Cor4104n4 Cot&on Oil hull4 T, m~ppua,?l
 pi 3. (26 i 246,
              1   38 ax.    JUC.  w,    849.
             The olelr    In the In8trat      a888 wee beeed on %atloa          13,
Art1010 7065(b),      V. A. C. ff., laa it 15 theraror*          nooo44ery to
QotarmIna WhathaT thle Etatot.           4044t1tut44thle olala 0 -1aga1
and talld    O\ili&ifOn     or the Bate       laa uhotlarr the alelm would
 *r0m tb     basis   r0r a judgmotw        in tha avant the isteta 04wa b8
cued.     I%14 tur48    on a Oonstruat1oa       or th8 4t4tut4,. xi th0
~OV18104S of t&4 4tatUta          lii@itfrt@ the tirm, ia whfoh r4twrd        O?
motor rue1 taxes say ba mdo           (eubeeotloa    d) ati   ef   the aseeaaa
or the etatuta      8nd tharaforr Op4Teta as a aondltion            pr44edant
to the payin& of a retUnd lt~ould             limit   the right oorrfarred by
the   etatut    and It *0ula r0ii0rr that at tc4 tbu            thle rpproprla-
tloa wee sada thara woe ao law oon4tltutIag              the alal     the ep-
proprietlon     wee la&a to pay. 1 TOX. tur. 633, 634, sBd aease
 olted;   17 Ruling   Geea fnw,     952, Fee. 338 an% oaeea oltbd; The
Harrlaburg,     119 U.S. 199; Doria Y. Klllm,, 191 U. 9. 451: 39 Tar.
Jur. 273, and oaae6 oitadi          79 S.W. 626. rk statute        ot llmitntloa
MJI bar an existing       right a4 wall 84 th4 rem&y.*) 194 U. 7. l&l.
                                                                            721


Hon. Gee. 3. -heppard,     page 3




Ii, hOw4V6rs the llmltatlon         or tfme for applying for reruul
is not oi the eaeense of the atetute          but la diraatory   sad
prooedural     only, the right to a refund grmted        by the statute
14 not oonaltloned        and there ml&t   be round In the statuta      a
law oon4tItutlnb       the olalm an obllgetlon    of the state tilch
wwla *fom the beela for a jud~mant*.~ar @bole eat Sorth. In
other words, If the right is lialkd           or them 14 d 0cllaltIon
praoaQant there la a0 *baaIa for a Ju            ant* unle44 oompllsnoo
with the 0onaftion        6413ba shown. (so0 T ax. star.    ana R. c. L.,
supra),    but  if the pr4visione     am to tiraeare’ alreatory there
would be a wbaeli ior a ju-at”            inQepaa44ntly   theraof 44
lImItatloae     as to time do not 60 to the m4rlts of a oause and
must   bo speolfIoally      plead.  (R. 5. 1925, Art. 5560).
            Thle Eaatlon 13, Artio,la 7065Jb1 14 40 Inte’grated
statute.   The provI4Ione    as to tin0 ln ~4ub44atIoa(d) 46 will
IIS other o~dItIOn4    Inoluded am mado eeeenti41     to the right
aonfanrd   by tha etetuto    through the lenguago of eub4ootloa~(.a)
ahloh            that  “a111 Der400 . . . . cboll be r&uulad the

                                                     khlob   claim   wuld
be made to opirato   as a oondIti&  praceaant 14 Surthar &own by
the ampheais in lab4a8tlon   (d) whioh provldae in the first pars-
graph that *a oleiarnt   . . . . 4hall within 41x(6) months rraP
tha ‘date of aellrary   of motor fuel upon whloh a rafuad is olalmeQ,
end not thar4aSter,   tile wlth the Comptroller  an srtlaarit  . . .
x.7.     and in tha next paragraphfurther pwldee TX?0rotund shall
b4 made v&ore motor fuel is used later    than mix (6) months from
data oi delivery or approprlatIon,w           no refund 4h       ,r,rPL
mede where it,lppaar4 . . . . that the eTa    or dai3evary was mea4
5    thea mix months prior to the d*te of iflIng   for roIunQ.w
             The lt4tuta    14 devoted mortly to proaeduraa    deaoribln(l
th4 aonaltloua     ana 1lmItatIane     to whlah the right to a refund is
eubjaot.   It providea for the lfeanelng       or *rarund dOalers*    (nub-
4aotlon b); for 4n lnvolc4       of exunptloa   awl @tatas In detail     what
suah Involae     ahell aontrln    (eubsaotlnn  0); for the tlmv in which
oloImant may apply for rerund; r0s reruna oa-fuel          exportea or loot
by fire or aooldent, or cold to the United Qtster ~oiorment (eiub-
oeotlon a); ror lssuaaoe or booka of lnvoloee          of exemntlon to
refund   dealer4   (subsection   e); and eubaaotlon    (g) is oignlrioant
to the instetnt    aa4e in that, it providam for monies Cc, be held in
Highway Motor Fuel 74% Fund untfl tba expiration          of the 41x (6)
months in whloh eppllostian        for refund  must  ba made and prohibits
                                                                                722


     Bon. Geo. H. Zheppcrrd, page 4




     distribution“until       the explrstlon of the   tlmo   in rhloh   l
     r efund    OIBII ba mode out of arid
                                        fund.’
                It is notsworthg that in aubaeatlon (d) of this
     statute  it is provided that      the Comptroller   shall   lnlue war-
     rants to oowr aaountm due olalmrnt and that          none ah11 ba
     paid unlose prorented   rlthln     two yserr from e1oae of flaoal
     year in whloh they are lsauod but ol8laa iw tha papent                of
     ouoh warrants may br presoated       to #I   Legldatum.        ne ln-
     oluslon OS this provision     In the lebmaaubaeotlon      llmltlng the
     tlae ln whleh applloatlon      for refund 080 b? aada a@ the
     aalsaion of ens auoh protlslon       for preaentaen% ot atcllo alalma
     further supports a positive       intent that the th      limitatlana
     or the statute  would tm find.
                  'Phi8Qeotloa 13 operrtas as an aoqptlon to Motor
     Fuel Tax08 generallylapomad.         A6 luoh it aho@d bo l     tr io 8ly
     construed    (gothodiit   Ohureh t. City or 8an Antonlo, 201 3. T.
     669). Hxbkp~lona Srom taxation         are never farQrod and 1~ ok-
     atmlng    laws sxempting any oitism or olaaa of~~~party’,all
     deubta are reaoltsd      SgSltiSt the mom Mon.       (Seata Ro8a Infirmary
     t. City of Fen ktoqlo,        259 3. tf. 92 B ). St ha8 b8an held that
     the burden la~on one olakis~        uampt,l@na tfsm taUth3       80 Ii&$(
     himself   clearly   wlthln statute   or eonatltution (X&h. Qburoh vi
     City 02 San Aatonlo, supa) and oatelnil            the olalmant hero,
     not having met the oaadltloaa lmpoaMI, was aot slowly wl8hln
     this      Ssotlon 1).
                   The propoeltlonthat tlmo lialtaUion8       in revenur
     laws   are direotory, as was held in Fedorcrl Crude Cl1 Co. va.
     fount-Y&o   cnl..o.,   52 8. U. (2d) 61, has ken ooruldorad 6nd la
     deemad to hera no bearing on tba Indiaat           018~ koause    the 01ai.m
     here ie besad on en exemption from the rownue             law and the bold-
     lng in that 0888 was rela tid to the payment of, and not to examptfon
     from, taxes.      Nor 1s the puertion   d voluntary       or inrolunterp   pay:
     meat of taxea relerent       61)the aaeoa tsreting     with th5.B qusation.
     are ooneemed      with illegal   t82ear  (Awtln IGlt10ne1Benk T. rhepperd
     and Corsiomie Cotton Oil Mill8 v. Sheppard),
                 The foregoing   ocmaiderod,it is omoluded   that           there ia
     no pro-erimttng    law oonrtltutiq  the olaim in the instant            *am :.b




)c
Ron. 040.    H. f3heppatd.   PICI~ 5




rslid  and logal obligation    of the %ete 8nd #et the mp8OifiO
eppropristlon   here rr;edr by the Loglaleture woo not luthorlaed.
             Aocordingly,    you are SUvlwod thet   it
                                                    la No op%nnion
of tbla     otiiae tJmt thr Coaptrollu   la not au%horlrod to larua
remant      in pamnt   of the ola lm harela.




JLtrt